Name: Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  transport policy;  EU institutions and European civil service;  health;  environmental policy
 Date Published: nan

 Avis juridique important|32002R1406Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (Text with EEA relevance) Official Journal L 208 , 05/08/2002 P. 0001 - 0009Regulation (EC) No 1406/2002 of the European Parliament and of the Councilof 27 June 2002establishing a European Maritime Safety Agency(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure referred to in Article 251 of the Treaty(4),Whereas:(1) A large number of legislative measures have been adopted in the Community in order to enhance safety and prevent pollution in maritime transport. In order to be effective, such legislation must be applied in a proper and uniform manner throughout the Community. This will ensure a level playing field, reduce the distortion of competition resulting from the economic advantages enjoyed by non-complying ships and will reward the serious maritime players.(2) Certain tasks currently done at Community or national level could be executed by a specialised expert body. Indeed, there is a need for technical and scientific support and a high level of stable expertise to properly apply the Community legislation in the fields of maritime safety and ship pollution prevention, to monitor its implementation and to evaluate the effectiveness of the measures in place. There is a need therefore, within the Community's existing institutional structure and balance of powers, to establish a European Maritime Safety Agency ("the Agency").(3) In general terms, the Agency should represent the technical body providing the Community with the necessary means to act effectively to enhance overall maritime safety and ship pollution prevention rules. The Agency should assist the Commission in the continuous process of updating and developing Community legislation in the field of maritime safety and prevention of pollution by ships and should provide the necessary support to ensure the convergent and effective implementation of such legislation throughout the Community by assisting the Commission in performing the tasks assigned to the latter by existing and future Community legislation on maritime safety and ship pollution prevention.(4) For the proper achievement of the purposes for which the Agency is established, it is appropriate that the Agency carries out a number of other important tasks aimed at enhancing maritime safety and ship pollution prevention in the waters of the Member States. In this respect, the Agency should work with Member States to organise appropriate training activities on port State control and flag State related issues and to provide technical assistance related to the implementation of Community legislation. It should facilitate cooperation between the Member States and the Commission as provided for in Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC(5), namely by developing and operating any information system necessary for the objectives of that Directive, and in the activities concerning the investigations related to serious maritime accidents. It should provide the Commission and the Member States with objective, reliable and comparable information and data on maritime safety and on ship pollution prevention to enable them to take any necessary initiatives to enhance the measures in place and to evaluate their effectiveness. It should place the Community maritime safety know-how at the disposal of the States applying for accession. It should be open to the participation of these States and to other third countries which have concluded agreements with the Community whereby they adopt and implement Community legislation in the field of maritime safety and prevention of pollution by ships.(5) The Agency should favour the establishment of better cooperation between the Member States and should develop and disseminate best practices in the Community. This in turn should contribute to enhancing the overall maritime safety system in the Community as well as reducing the risk of maritime accidents, marine pollution and the loss of human lives at sea.(6) In order properly to carry out the tasks entrusted to the Agency, it is appropriate that its officials carry out visits to the Member States in order to monitor the overall functioning of the Community maritime safety and ship pollution prevention system. The visits should be carried out in accordance with a policy to be established by the Agency's Administrative Board and should be facilitated by the authorities of the Member States.(7) The Agency should apply the relevant Community legislation concerning public access to documents and the protection of individuals with regard to the processing of personal data. It should give the public and any interested party objective, reliable and easily understandable information with regard to its work.(8) For the contractual liability of the Agency, which is governed by the law applicable to the contracts concluded by the Agency, the Court of Justice should have jurisdiction to give judgment pursuant to any arbitration clause contained in the contract. The Court of Justice should also have jurisdiction in disputes relating to compensation for any damage arising from the non-contractual liability of the Agency.(9) In order to effectively ensure the accomplishment of the functions of the Agency, the Member States and the Commission should be represented on an Administrative Board entrusted with the necessary powers to establish the budget, verify its execution, adopt the appropriate financial rules, establish transparent working procedures for decision making by the Agency, approve its work programme, examine requests for technical assistance from Member States, define a policy for visits to the Member States and appoint the Executive Director. In the light of the highly technical and scientific mission and tasks of the Agency, it is appropriate for the Administrative Board to consist of one representative of each Member State and four representatives of the Commission, being members with a high level of expertise. In order further to ensure the highest level of expertise and experience in the Administrative Board and with a view to involving the sectors most closely concerned in the tasks of the Agency, the Commission should nominate independent professionals from these sectors as board members without the right to vote, on the basis of their personal merit and experience in the field of maritime safety and prevention of pollution by ships and not as representatives of particular professional organisations.(10) The good functioning of the Agency requires that its Executive Director be appointed on the grounds of merit and documented administrative and managerial skills, as well as competence and experience relevant for maritime safety and prevention of pollution by ships and that he/she performs his/her duties with complete independence and flexibility as to the organisation of the internal functioning of the Agency. To this end, the Executive Director should prepare and take all necessary steps to ensure the proper accomplishment of the working programme of the Agency, should prepare each year a draft general report to be submitted to the Administrative Board, should draw up estimates of the revenues and expenditure of the Agency and should implement the budget.(11) In order to guarantee the full autonomy and independence of the Agency, it is considered necessary to grant it an autonomous budget whose revenue comes essentially from a contribution from the Community.(12) Over the past years, as more decentralised agencies have been created, the budgetary authority has looked to improve transparency and control over the management of the Community funding allocated to them, in particular concerning the budgetisation of the fees, financial control, power of discharge, pension scheme contributions and the internal budgetary procedure (code of conduct). In a similar way, Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF)(6) should apply without restriction to the Agency, which should accede to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council of the European Union and the Commission of the European Communities concerning internal investigations by the European Anti-Fraud Office (OLAF)(7).(13) Within five years from the date of the Agency having taken up its responsibilities, the Administrative Board should commission an independent external evaluation in order to assess the impact of this Regulation, the Agency and its working practices on establishing a high level of maritime safety and prevention of pollution by ships,HAVE ADOPTED THIS REGULATION:CHAPTER IOBJECTIVES AND TASKSArticle 1Objectives1. This Regulation establishes a European Maritime Safety Agency (the Agency) for the purpose of ensuring a high, uniform and effective level of maritime safety and prevention of pollution by ships within the Community.2. The Agency shall provide the Member States and the Commission with the technical and scientific assistance needed and with a high level of expertise, in order to help them to apply Community legislation properly in the field of maritime safety and prevention of pollution by ships, to monitor its implementation and to evaluate the effectiveness of the measures in place.Article 2TasksIn order to ensure that the objectives set out in Article 1 are met in the appropriate manner, the Agency shall perform the following tasks:(a) it shall assist the Commission, where appropriate, in the preparatory works for updating and developing Community legislation in the field of maritime safety and prevention of pollution by ships, in particular in line with the development of international legislation in that field. That task shall include the analysis of research projects carried out in the field of maritime safety and prevention of pollution by ships;(b) it shall assist the Commission in the effective implementation of Community legislation on maritime safety and prevention of pollution by ships throughout the Community. In particular, the Agency shall:(i) monitor the overall functioning of the Community port State control regime, which may include visits to the Member States, and suggest to the Commission any possible improvements in that field;(ii) provide the Commission with the technical assistance necessary to take part in the work of the technical bodies of the Paris Memorandum of Understanding on port State control;(iii) assist the Commission in the performance of any task assigned to the Commission by existing and future Community legislation on maritime safety and ship pollution prevention, notably legislation applicable to classification societies, the safety of passenger ships, as well as that applicable to the safety, training, certification and watchkeeping of ships' crews;(c) it shall work with the Member States to:(i) organise, where appropriate, relevant training activities in fields which are the responsibility of the port State and flag State;(ii) develop technical solutions and provide technical assistance related to the implementation of Community legislation;(d) it shall facilitate cooperation between the Member States and the Commission in the field covered by Directive 2002/59/EC. In particular the Agency shall:(i) promote cooperation between riparian States in the shipping areas concerned in the fields covered by that Directive;(ii) develop and operate any information system necessary for attaining the objectives of that Directive;(e) it shall facilitate cooperation between the Member States and the Commission in the development, with due regard to the different legal systems in the Member States, of a common methodology for investigating maritime accidents according to agreed international principles, in the provision of the support of the Member States in activities concerning investigations related to serious maritime accidents, and in the carrying out of an analysis of existing accident investigation reports;(f) it shall provide the Commission and the Member States with objective, reliable and comparable information and data on maritime safety and on pollution by ships to enable them to take the necessary steps to improve maritime safety and prevention of pollution by ships and to evaluate the effectiveness of existing measures. Such tasks shall include the collection, recording and evaluation of technical data in the fields of maritime safety and maritime traffic, as well as in the field of marine pollution, both accidental and deliberate, the systematic exploitation of existing databases, including their cross-fertilisation, and, where appropriate, the development of additional databases. On the basis of the data collected, the Agency shall assist the Commission in the publication, every six months, of information relating to ships that have been refused access to Community ports pursuant to Council Directive 95/21/EC of 19 June 1995 concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control)(8). The Agency will also assist the Commission and the Member States in their activities to improve the identification and pursuit of ships making unlawful discharges;(g) in the course of negotiations with States applying for accession the Agency may provide technical assistance as regards the implementation of Community legislation in the field of maritime safety and prevention of pollution by ships. That task shall be coordinated with the existing regional cooperation programmes and shall include, where appropriate, the organisation of relevant training activities.Article 3Visits to Member States1. In order to perform the tasks entrusted to it, the Agency may carry out visits to the Member States in accordance with the policy defined by the Administrative Board. The national authorities of the Member States shall facilitate the work of the Agency's staff.2. The Agency shall inform the Member State concerned of the planned visit, the names of the delegated officials, and the date on which the visit starts. The Agency officials delegated to carry out such visits shall do so on presentation of a decision from the Executive Director of the Agency specifying the purpose and the aims of their mission.3. At the end of each visit, the Agency shall draw up a report and send it to the Commission and to the Member State concerned.Article 4Transparency and protection of information1. The Agency shall apply the principles of Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents(9), when handling applications for access to documents held by it.2. The Agency may communicate on its own initiative in the fields within its mission. It shall ensure in particular that the public and any interested party are rapidly given objective, reliable and easily understandable information with regard to its work.3. The Administrative Board shall lay down the necessary internal rules for the application of paragraphs 1 and 2.4. The information collected in accordance with this Regulation by the Commission and the Agency shall be subject to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data(10).CHAPTER IIINTERNAL STRUCTURE AND FUNCTIONINGArticle 5Legal status, regional centres1. The Agency shall be a body of the Community. It shall have legal personality.2. In each of the Member States, the Agency shall enjoy the most extensive legal capacity accorded to legal persons under their laws. It may in particular, acquire or dispose of movable and immovable property and may be a party to legal proceedings.3. At the request of the Commission, the Administrative Board may decide, with the agreement of the Member States concerned, to establish the regional centres necessary in order to carry out tasks related to the monitoring of navigation and maritime traffic, as provided for in Directive 2002/59/EC.4. The Agency shall be represented by its Executive Director.Article 6Staff1. The Staff Regulations of officials of the European Communities, the Conditions of employment of other servants of the European Communities and the rules adopted jointly by the institutions of the European Communities for the purposes of the application of those Staff Regulations and conditions of Employment shall apply to the staff of the Agency. The Administrative Board, in agreement with the Commission, shall adopt the necessary detailed rules of application.2. Without prejudice to Article 16, the powers conferred on the appointing authority by the Staff Regulations and the Conditions of employment of other servants shall be exercised by the Agency in respect of its own staff.3. The Agency's staff shall consist of officials assigned or seconded by the Commission or Member States on a temporary basis and of other servants recruited by the Agency as necessary to carry out its tasks.Article 7Privileges and immunitiesThe Protocol on the Privileges and Immunities of the European Communities shall apply to the Agency and to its staff.Article 8Liability1. The contractual liability of the Agency shall be governed by the law applicable to the contract in question.2. The Court of Justice shall have jurisdiction to give judgment pursuant to any arbitration clause contained in a contract concluded by the Agency.3. In the case of non-contractual liability, the Agency shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by its departments or by its servants in the performance of their duties.4. The Court of Justice shall have jurisdiction in disputes relating to the compensation for damage referred to in paragraph 3.5. The personal liability of its servants towards the Agency shall be governed by the provisions laid down in the Staff Regulations or Conditions of employment applicable to them.Article 9Languages1. The provisions laid down in Regulation No 1 of 15 April 1958 determining the languages to be used in the European Economic Community(11) shall apply to the Agency.2. The translation services required for the functioning of the Agency shall be provided by the Translation Centre of the bodies of the European Union.Article 10Creation and powers of the Administrative Board1. An Administrative Board is hereby set up.2. The Administrative Board shall:(a) appoint the Executive Director pursuant to Article 16;(b) adopt, by 30 April each year, the general report of the Agency for the previous year and forward it to the Member States, the European Parliament, the Council and the Commission;(c) examine, in the framework of the preparation of the work programme, requests from Member States for technical assistance, as referred to in Article 2(c)(ii);(d) adopt, by 31 October each year, and taking the opinion of the Commission into account, the work programme of the Agency for the coming year and forward it to the Member States, the European Parliament, the Council and the Commission;This work programme shall be adopted without prejudice to the annual Community budgetary procedure. In case the Commission expresses, within 15 days from the date of adoption of the work programme its disagreement with the said programme, the Administrative Board shall re-examine the programme and adopt it, possibly amended, within a period of two months, in second reading either with a two-thirds majority, including the Commission representatives, or by unanimity of the representatives of the Member States;(e) adopt the final budget of the Agency before the beginning of the financial year, adjusting it, where necessary, according to the Community contribution and any other revenue of the Agency;(f) establish procedures for decision-making by the Executive Director;(g) define a policy for the visits to be carried out pursuant to Article 3;(h) perform its duties in relation to the Agency's budget pursuant to Articles 18, 19 and 21;(i) exercise disciplinary authority over the Executive Director and the heads of unit referred to in Article 15(3);(j) establish its rules of procedure.Article 11Composition of the Administrative Board1. The Administrative Board shall be composed of one representative of each Member State and four representatives of the Commission, as well as of four professionals from the sectors most concerned, nominated by the Commission, without the right to vote.Board members shall be appointed on the basis of their degree of relevant experience and expertise in the field of maritime safety and prevention of pollution by ships.2. Each Member State and the Commission shall appoint their members of the Administrative Board as well as an alternate who will represent the member in his/her absence.3. The duration of the term of office shall be five years. The term of office may be renewed once.4. When appropriate, the participation of representatives of third countries and the conditions thereof shall be established in the arrangements referred to in Article 17(2).Article 12Chairmanship of the Administrative Board1. The Administrative Board shall elect a Chairperson and a Deputy-Chairperson from among its members. The Deputy Chairperson shall automatically take the place of the Chairperson if he/she is prevented from attending to his/her duties.2. The terms of office of the Chairperson and Deputy Chairperson shall be three years and shall expire when they cease to be members of the Administrative Board. The terms of office shall be renewable once.Article 13Meetings1. The meetings of the Administrative Board shall be convened by its Chairperson.2. The Executive Director of the Agency shall take part in the deliberations.3. The Administrative Board shall hold an ordinary meeting twice a year. In addition, it shall meet on the initiative of the Chairperson or at the request of the Commission or of one-third of the Member States.4. When there is a matter of confidentiality or conflict of interest, the Administrative Board may decide to examine specific items of its agenda without the presence of the members nominated in their capacity as professionals from the sectors most concerned. Detailed rules for the application of this provision may be laid down in the rules of procedure.5. The Administrative Board may invite any person whose opinion can be of interest to attend its meetings as an observer.6. The members of the Administrative Board may, subject to the provisions of its rules of procedure, be assisted by advisers or experts.7. The secretariat for the Administrative Board shall be provided by the Agency.Article 14Voting1. The Administrative Board shall take its decisions by a two-thirds majority of all members with the right to vote.2. Each member shall have one vote. The Executive Director of the Agency shall not vote.In the absence of a member, his/her alternate shall be entitled to exercise his/her right to vote.3. The rules of procedure shall establish the more detailed voting arrangements, in particular, the conditions for a member to act on behalf of another member.Article 15Duties and powers of the Executive Director1. The Agency shall be managed by its Executive Director, who shall be completely independent in the performance of his/her duties, without prejudice to the respective competencies of the Commission and the Administrative Board.2. The Executive Director shall have the following duties and powers:(a) he/she shall prepare the work programme and submit it to the Administrative Board after consultation of the Commission. He/she shall take the necessary steps for its implementation. He/she shall respond to any requests for assistance from the Commission or from a Member State in accordance with Article 10(2)(c);(b) he/she shall decide to carry out the visits provided for in Article 3, after consultation of the Commission and following the policy established by the Administrative Board according to Article 10(2)(g);(c) he/she shall take all necessary steps, including the adoption of internal administrative instructions and the publication of notices, to ensure the functioning of the Agency in accordance with the provisions of this Regulation;(d) he/she shall organise an effective monitoring system in order to be able to compare the Agency's achievements with its operational objectives. On this basis the Executive Director shall prepare a draft general report each year and submit it to the Administrative Board. He/she shall establish regular evaluation procedures that meet recognised professional standards;(e) he/she shall exercise, in respect of the staff, the powers laid down in Article 6(2);(f) he/she shall draw up estimates of the Agency's revenue and expenditure, in accordance with Article 18, and shall implement the budget in accordance with Article 19.3. The Executive Director may be assisted by one or more Heads of Unit. If the Executive Director is absent or indisposed, one of the heads of unit shall take his place.Article 16Appointment of the Executive Director1. The Executive Director of the Agency shall be appointed by the Administrative Board on the grounds of merit and documented administrative and managerial skills, as well as competence and experience relevant for maritime safety and prevention of pollution by ships. The Administrative Board shall take its decision by a four-fifths majority of all members with the right to vote. The Commission may propose a candidate or candidates.Power to dismiss the Executive Director shall lie with the Administrative Board, according to the same procedure.2. The term of office of the Executive Director shall be five years. This term of office is renewable once.Article 17Participation of third countries1. The Agency shall be open to the participation of third countries, which have entered into agreements with the European Community, whereby they have adopted and are applying Community law in the field of maritime safety and prevention of pollution by ships.2. Under the relevant provisions of these agreements, arrangements will be developed which shall, inter alia, specify the nature and the extent of the detailed rules for the participation by these countries in the work of the Agency, including provisions on financial contributions and staff.CHAPTER IIIFINANCIAL REQUIREMENTSArticle 18Budget1. The Agency's revenues shall consist of:(a) a contribution from the Community;(b) possible contributions from any third country which participates in the work of the Agency in accordance with Article 17;(c) charges for publications, training and/or any other services provided by the Agency.2. The Agency's expenditure shall cover staff and administrative, infrastructure and operational expenses.3. The Executive Director shall draw up an estimate of the Agency's revenues and expenditure for the following financial year and shall forward it to the Administrative Board together with an establishment plan.4. Revenue and expenditure shall be in balance.5. The Administrative Board shall each year, by 30 April at the latest, adopt the draft budget, accompanied by the preliminary work programme, and forward them to the Commission and to the third countries which participate in the work of the Agency in accordance with Article 17.On the basis of that draft budget, the Commission shall establish the relevant estimates in the preliminary draft general budget of the European Union, which it shall put before the Council pursuant to Article 272 of the Treaty. The scope of the approved budget outlook of the Community for the coming years has to be observed.6. After the adoption of the general budget of the European Union, the Administrative Board shall adopt the Agency's budget and final work programme, adjusting them where necessary to the Community contribution. It shall forward them without delay to the Commission, to the budgetary authority and to the third countries which participate in the work of the Agency.Article 19Implementation and control of the budget1. The Executive Director shall implement the Agency's budget.2. Control of commitment, payment of all expenditure and control of the existence and recovery of all Agency revenue shall be carried out by the Financial Controller of the Commission.3. By 31 March each year at the latest, the Executive Director shall submit to the Commission, the Administrative Board and the Court of Auditors the detailed accounts of all revenue and expenditure from the previous year.The Court of Auditors shall examine these accounts in accordance with Article 248 of the Treaty. They shall publish a report on the Agency's activities each year.4. The European Parliament shall, on a recommendation from the Administrative Board, give a discharge to the Executive Director of the Agency in respect of the implementation of the budget.Article 20Combating fraud1. In order to combat fraud, corruption and other unlawful activities, the provisions of Regulation (EC) No 1073/1999 shall apply without restriction to the Agency.2. The Agency shall accede to the Interinstitutional Agreement of 25 May 1999 concerning internal investigations by OLAF and shall issue, without delay, the appropriate provisions applicable to all of its staff.3. The decisions concerning funding and the implementing agreements and instruments resulting from them shall explicitly stipulate that the Court of Auditors and OLAF may carry out, if necessary, on-the-spot checks of the recipients of the Agency's funding and the agents responsible for allocating it.Article 21Financial provisionsThe Administrative Board, having received the agreement of the Commission and the opinion of the Court of Auditors, shall adopt the Agency's Financial Regulation. This Financial Regulation shall in particular specify the procedure to be used for drawing up and implementing the Agency's budget, in accordance with Article 142 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(12).CHAPTER IVFINAL PROVISIONSArticle 22Evaluation1. Within five years from the date of the Agency having taken up its responsibilities, the Administrative Board shall commission an independent external evaluation on the implementation of this Regulation. The Commission shall make available to the Agency any information the latter considers relevant to that evaluation.2. The evaluation shall assess the impact of this Regulation, the Agency and its working practices on establishing a high level of maritime safety and prevention of pollution by ships. The Administrative Board shall issue specific terms of reference in agreement with the Commission, following consultations with the parties involved.3. The Administrative Board shall receive the evaluation and issue recommendations regarding changes to this Regulation, the Agency and its working practices to the Commission. Both the evaluation findings and recommendations shall be forwarded by the Commission to the European Parliament and the Council and shall be made public.Article 23Start of the Agency's activitiesThe Agency shall be operational within twelve months of the entry into force of this Regulation.Article 24Entry into forceThis Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ C 120 E, 24.4.2001, p. 83 andOJ C 103 E, 30.4.2002, p. 184.(2) OJ C 221, 7.8.2001, p. 64.(3) OJ C 357, 14.12.2001, p. 1.(4) Opinion of the European Parliament of 14 June 2001 (OJ C 53 E, 28.2.2002, p. 312), Council Common Position of 7 March 2002 (OJ C 119 E, 22.5.2002, p. 27) and Decision of the European Parliament of 12 June 2002 (not yet published in the Official Journal) and Council Decision of 25 June 2002.(5) See page 10 of this Official Journal.(6) OJ L 136, 31.5.1999, p. 1.(7) OJ L 136, 31.5.1999, p. 15.(8) OJ L 157, 7.7.1995, p. 1. Directive as last amended by Directive 2001/106/EC of the European Parliament and of the Council (OJ L 19, 22.1.2002, p. 17).(9) OJ L 145, 31.5.2001, p. 43.(10) OJ L 8, 12.1.2001, p. 1.(11) OJ 17, 6.10.1958, p. 385/58. Regulation as last amended by the 1994 Act of Accession.(12) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 762/2001 (OJ L 111, 20.4.2001, p. 1).